287 So.2d 738 (1974)
James J. KOEDATICH, Appellant,
v.
The STATE of Florida, Appellee.
No. 73-766.
District Court of Appeal of Florida, Third District.
January 8, 1974.
Morton A. Orbach, So. Miami, for appellant.
*739 Robert L. Shevin, Atty. Gen., and Linda C. Hertz, Asst. Atty. Gen., for appellee.
Before CARROLL, HENDRY and HAVERFIELD, JJ.
PER CURIAM.
This appeal is from an order of the trial court denying appellant's motion filed under Rule 3.850 CrPR, 33 F.S.A., for relief from a judgment of conviction. Previously the judgment was appealed to this court and affirmed. We hold the appeal is without merit. The grounds raised in the motion were presented on the appeal or were properly presentable thereon.
Affirmed.